DETAILED ACTION
This action is responsive to the Applicant’s response filed 9/14/21.
As indicated in Applicant’s response, claims 1, 3-22 have been appealed.
Following the decision made at a case-related Appeal Conference, finality of the last Office action is being withdrawn and prosecution of the case is herein re-opened.
	Claims 1, 3-22 are therefore pending for prosecution in the following office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 1, 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
	The omitted structural cooperative relationships are identified among  (a) the “user-supplied algorithm”, (b) “user-supplied code”, (c) “analysis of the code in response to … user … attempting to debug the code”, (d) “modifying the user-supplied code”, (e) “performance of the computer relative to the user-supplied algorithm”.
	A) The identified lack of relationships is analyzed per the following.
(a) in line 5; but “automatically identifying an algorithm” (recited on line 2) is from analyzing code supplied by the user (line 2), rendering “the user-supplied algorithm” a feature without any antecedent basis (emphasis here)  One skill would not be able to make use of steps of identifying an algorithm or searching (a database of algorithms) as acts questionably based either on user-supplied algorithm or user-supplied code (b) notably when the claim has no explicit provision that either distinguishes between code and algorithm or specifies inter-changeabilty of these two concepts.
One cannot make use of the identifying step (line 2, line 3) when this step cannot be determined as actually based on similarity to user-supplied algorithmn per (a), analysis of user-supplied code per (b), or pattern of user interactions due to attempt to debug per (c); in view of the omission in the claim as to make it clear that both user-supplied algorithm (a) and user-supplied code (b) co-exist with the debug context and equally received into the identifying context or user interface environment; notwithstanding the lack of antecedent basis of the user-supplied algorithm entity.
(II) The step recited as “automatically identifying an algorithm in respone to determining that the user is attempting to debug the code” (based on patterns of interactions) does not make it clear that ”the code” (to debug the code - line 4) here is user-supplied algorithm (a) or user-supplied code (b); as one cannot ascertain whetber the code under debug here is another code different from the user-supplied code or user-supplied algorithm; or the very code being the user-supplied code.  The claim language omits to specify that user-supplied code (b) is also user-supplied algorithm (a) or another code (currently under debug) different from the other two.
The claim language fails to correlate advent of user-supplied code or user-specified algorithm or co-existence of both to a code under debug, a user attempt to debug, a interactive user-supplied code as basis for (automatic) identifying an algorithm can be same as identifying an algorithm (from database) on basis of similarity to the (?) user-supplied algorithm.
In short, one of ordinary skill cannot make use of the claimed invention regarding identifying an algorithm (coupled with searching database to identifying one) when the identifying as recited makes it hard to construe whether it is being based on analyzing user-supplied code (line 2); or in response to user attempt to debug (line 3), or due to a specific pattern of user interactions (line 6), or because of its being similar to user-supplied algorithm (line 5, 9-10).
(III) the step of (d) “modifying user-supplied code” (line 11) is deemed unclear as to whether the code being modified is “user-supplied code” (from “identifyhing an algorithm” per line 1) or “user-supplied algorithm” or the current code under debug (line 4: to debug the code ); further, as “modifying user-supplied code” is recited as “to incorporate the at least one similar algorithm” (from the searching step line 5) one cannot ascertain whether the “modifying” operates upon an user-supplied code (line 1) being different from the user-supplied algorithm, or upon the user-supplied algorithm itself when the claim does not make it clear about co-existence of user-supplied code and user-supplied algorithm; nor can one ascertain that the integrating of algorithm is made upon the very code (line 4) under debug, when there has been no indication (emphasis here) that user-supplied code is part of the debug, and basis for a need for debug performance or computer performance improvement, which makes user-supplied code far disjoint from (computer) performance improving feature being “relative to the user-supplied algorithm” (line 13).  The claim appears heavily indefinite about whether the (at least one) identified algorithm is solely due to analysis of the user-supplied code (line 2) as the one being modified (line 11) or incorporating of the at least one algorithm (into user-supplied code) is solely based on  determined similarity of the latter to the user-supplied algorithm (line 5 – i.e. indefinite by virtue of lack of antecedent basis), in the sense that the at least one algorithm is for improving computer performance (relative to the user-supplied algorithm - line 9, 13) and the determined similarity (line 8).  
The claim language (e.g. claim 1) is silent about relationships between user-supplied code and user-supplied algorithm (i.e. lack of antecedent basis ) throughout the steps of identifying, determining and modifying within the user/debug context, the indefiniteness being compounded as the performance of a computer is not particularly described as dependent on both improved user-supplied code and inclusion of a similar user-supplied algorithm, notably when the user-supplied algorithm remains indefinite or otherwise dissasociated from an user interactive/debug context or presence of an user-supplied code, and when interpretation of a improved (computer) performance cannot be given reasonable justification as to why improvement of any sort, from integrating an algorithm found similar to an already supplied algorithm, can be achieved, a deficiency which is discussed hereinafter.
The claim is also silent about whether user-supplied code or user-supplied algorithm is initially deficient respective to (or in support of) performance of a computer; nor is there expressed mention to the effect that said user-supplied algorithm readily represents performance improvement aspect of the computer.   Speaking otherwise, improving an algorithm by way incorporating a external code being analogous to it remains a local improvement to a code portion, and that has no relation to the scope of a computer, therefore, use of a database-stored algorithm (as claimed) considered similar to the user-supplied algorithm (in a user context) to provide improvement to a computer performance (as claimed) is largely unclear or far-fetched.
(IV) According to the claim, the feature about “improving performance” in terms of determining (lines 8, 12) that a similar algorithm (as one similar to the user-supplied algorithm ) will improve “performance of the computer … relative to the user-supplied algorithm”per ( e) signifies that the “modifying” (line 11- to incorporate at least in part one similar algorithm as part of modifying user-supplied code ) is about improving performance of the computer relative to the user-supplied algorithm, as opposed to improving performance of the user-supplied algorithm, performance of the debug code (line 4) or performance of the user-supplied code. One cannot ascertain as to how an identified algorithm (i.e. per its similarity to an user-supplied algorithm) can effectuate improve performance to a computer, or even  to a debug code, or an user-supplied code, when identifying one such algorithm, as recited, is based on determining that the algorithm is similar to this user-supplied algorithm (line 5), absent any logical relationship between this algorithm determined to be similar (line 5, 9-10 - to the user-supplied algorithm) and effect of a computer performance is deemed largely deficient, rendering the “improving” feature hard to conceive.  That is, one cannot establish how an algorithm identified as similar to that supplied by the user can improve performance of the computer relative to the user-supplied algorithm, when no part of the computer has been introduced or described as supporting the code under debug, the user-supplied code or even this user-supplied algorithm, necessarily when reasonable connectivity between one algorithm and a computer in terms of affecting the latter performance requires a large amount of structural or implementation of software combined with the OS, hardware and circuitry, none of which being described with any of the user-supplied algorithm, user-supplied code and performance …  relative to the user-supplied algorithm, and this omission will render effect of modifying to improve performance of the computer largely far-fetched or inconclusive. 	
The claim as recited never mentions that said user-supplied algorithm in a given state entails a need for performance improvement to the very computer (emphasis here) that hosts deployment of user intents and the user-supplied algorithm.  The feature recited as performance of a computer relative to the user-supplied algorithm contains no reasonable relation as to why similarity of a algorithm (identified from database) to the one supplied by the user (“the user-supplied algorithm”) would improve a performance of computer; nor is it recited with expressed relationship to one or more of: code under debug (line 3, 5), the user-supplied code (line 1, 11), attempt to debug (line 4) by the user, or a specific pattern of user interactions (line 4). That is, the performance improving as recited amounts to a hard-to-interpret limitation when the features recited as user-supplied code, user attempt to debug, a specific pattern of interface interactions, user-supplied algorithm, and code to debug are rather disjoint and not expressed as sufficiently correlated or remotely implicated with performance of the computer. 
In other words, the claim never makes it clear that similarity to a user-supplied algorithm signifies improvement to performance of any sort, which makes the identifying of a algorithm (for integration and performance improving) even more indefinite due to reasons as set forth in (I), where automatic identifying of an algorithm is expressed as based on analysis of user-supplied code (the latter having no relationship with any user-supplied algorithm), or due to user attempt to debug and pattern of interactions, notwithstanding the fact that this (automatic) identifying here is recited as including search from a database for an algorithm being similar to “the” user-supplied algorithm which is indefinite per an antecedent basis non-compliancy. Moreover, the concept introduced as “user-supplied algorithm” (without clear antecedent basis) has not been described as representing (conducive to) a performance flaw or programmig deficiency of any sort within a debug endeavor or user interactive environment, rendering use of a similar algorithm (from a search) largely inconclusive. 
In terms of one skill in the art’s attempt to grasp an understanding deemed sufficient to make use of the claimed invention, one would not be reasonably apprised on how improving performance of a computer can be achieved from finding and integrating (into user-supplied code) an algorithm found to be similar to an initial algorithm supplied by the user (as opposed to improving its functionality), necessarily when the so-callled user-supplied algorithm is indefinite for lack of antecedent basis – see (I) – , and so, in a context where user-supplied code (introduced in line 2) while being subjected to modification (line 11) remains clearly disjoint from the recited computer performance and said “user-supplied algorithm”,  nor does this user-supplied code (subjected to modification) bear any actual linkage to “the code” under user attempt to debug (line 4) or “a pattern” of user interface interactions. 
That is, one cannot make use of the claimed invention regarding improving performance of ‘the” computer (based on user-supplied code integrated with the at least one algorithm) when identifying the at least one algorithm (from database, deemed similar to user-supplied algorithm) has no mention of (or expressed relationships with) code under debug, user-supplied code, a pattern of user interaction, in light of a vague context that “the computer performance” is “relative to the user-supplied algorithm” , the “relative to” characterization thereby considered largely indefinite especially when established similarity of a algorithm to another one cannot substantiate (without explicit support to the contrary) to the fact that computing performance induced by (integration of) the at least one of algorithm would be guaranteed, not to mention that performance of a computer (in a larger scope underlying a debug) cannot reasonably improve by mere addition of an algorithm found from a database, and use thereof from its being similar to a entity (“the user-supplied algorithm’) introduced without antecedent basis.
Based on the indefiniteness set forth as (I), (II), (III), (IV) from above in relation to the lack of relationship between the entities (a) (b) (c) and (d) from above, one cannot make use of the invention as claimed and undue experimentation would be required to support understanding and possible use of the invention.
Dependent claims 3-20 for depending on a deficient base claims are equally deemed indefinite for the reasons set forth from above.
B) For providing a measure reasonable broad interpretation geared for facilitating prosecution on merits of the language expressed with the claimed invention, the above indefiniteness per (I), (II), (III), (IV) will be construed using the following BRI:
As for (I), the user-supplied algorithm will be treated as user entries, interactive manipulation/clicks or command line input, all as events and UI patterns including manual selections, segments of code, partial representation of constructs and language, graphical or text-based features suggestive or indicative of programmatic of logical order or similar significance.
As for (II), identifying a algorithm from a database will be treated as internal analysis (by tool underlying the user interface) with identification of currently stored equivalents or existing structured logic (e.g. knowledge base of library functions) based on captured user or interactive events, command line input, or user-supplied portions of text, UI construct or logic, the identification in accordance to a discerneable algorithm or application logic, construction sequence or partial code build, ongoing design flow or debug type activities construed with a code context under user manipulation via a UI.
As for (III), the integration of algorithm into user-supplied code will be treated as adaptive method to alter application, deployment or code in the user context sensed as functionality recognized and/or derived as user sequence, flow or intended actions in terms of debug sequence or build flow, where part of the alteration (or modification to said functionality) integrates the equivalents per (II) to structured logic or programmatic constructs identified from the interpretation or recognition per (I).
As for (IV), the “computer performance” improving expressed in terms of “relative to user-supplied algorithm” will be treated as effect of adjusting user application relative to user-supplied inputs, text entries, partial formation or portions of programmatic logic or constructs, thereby to improve the user intentions aligned with or recognized from the UI actions, effort to debug, build or design activities; e.g. for compiling or correcting code relevant to the endeavor or application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 12-19, 21-22 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Makkar, USPubN: 2019/0079853 (herein Makkar) in view of Aviyam et al, USPubN: 2019/0026280 (herein Aviyam) and Bruno et al, USPubN: 2008/0183644 (herein Bruno).
	As per claim 1, Makkar discloses a method for improving performance of a computer, the method comprising: 
	automatically identifying an algorithm (matching library functions … suggestion engine – para 0033; identified code snippets, matching techniques, matching with the features extracted from a given library function, code snippets which can be replaced by a matchig library function – para 0032; candidate snippets 216, matching engine 220, matching library 229 – Fig. 2; extractor… identify functionally similar code snippets as the sample code snippets – para 0047 ; matching candidate code snippet … from library knowledge base – para 0058) by analyzing code supplied by a user (e.g. input source code, snippet hightlighted … visually set off from remaining lines … interaction … a second display .. show information related to … library function – para 0033; programmer’s submitted source code – para 0131) 
	wherein the automatically identifying the algorithm is performed in response to determining that the user is attempting to debug the code (use case scenarios, library descriptors … chances of bugs in the library code is less and the fixes are frequent making the code robust – para 0076; user interface … build status report, code quality report, test report usage report, interface indicates that the recommended library function will reduce size of the source code … if selected by the developer for substitution – para 0137) based on a specific pattern of user interface interactions (e.g. selected by the developer – para 0137; using cursor to interact – para 0138; visually set off from remaining lines … interaction … a second display .. show information related to … library function – para 0033; use case scenario … input type … form of stream or reader … end user just passes the contents of the file and wraps it … file decorator – para 0096; receive program inputs, including information describing each function or model, user interface input … to enter code snippets, configuration file … data needed to recognize a single function in the … knowledge base – para 0035; developer may submit configuration files … data needed to recognize … library function – para 0051: custom input set, custom inputs data structure – para 0084, 0097; receive and validate a library configuration file created by the … developer … library descriptors … one or more custom inputs – para 0070; input source files – Fig. 4A, 4B; user interaction link which opens a second user interface … information relating to the matching library functions – para 0033); 
	searching a database of algorithms (library knowledge base – para 0035; knowledge base – para 0017; database storage – para 0018) for at least one algorithm similar to the user-supplied algorithm (Note1: identification of a library function per similarity to user inputs or received snippets portions reads on algorithm similar to analyzed user-supplied algorithm – refer to B) in the 112(b) rejection ) based on the analysis of the code in response to determining that the user is attempting to debug the code (Note2: interactions and presentation of code or snippets in accordance with test cases consideration and selection of function with potential size reduction or easing debug effort reads on analysis of user code in accordance with attempt to test and debug- refer to B) interpretation per 112(b) rejection) and
	modifying the user-supplied code (populated with code snippets with similar fucntionality to the candidata library function – para 0140 - Note3: context of selecting test case and functions from recommendation engine to incorporate the recommended function into the test reads on modifying user-supplied code – see B) interpretation per 112(b) rejection ) to incorporate at least in part the at least one similar algorithm (see Note1) in response to determining an improvement (code improvement recommendation .. .code reduction … relating to implementation of the library function – para 0136; improvement recommendation … from the library function – para 0006; assist the developer … identifying the code improvement recommendataon … relating to implemenation of the library function – para 0068; library substitution … thereby improving quality and robustness of software – para 0146) relative to the user-supplied algorithm (see Note1)
	A) Makkar does not explicitly disclose 
	determining whether the at least one similar algorithm will improve performance of the computer relative to the user-supplied algorithm in response to identifying at least one algorithm similar to the user-supplied algorithm; and 
	modifying the user-supplied code in response to determining that the at least one similar algorithm will improve performance of the computer in terms of user-supplied algorithm.
	Improvement consideration on basis of knowledge base recommendatiom is shown in Makkar’s test/library for consideration by developers with automatic presentation of information identifying a library sample for improvement and code reduction ( automatically populate … information identifying the library … automatically identified … function test cases - para 0129; automatically shows …  code line replacement … code reduction benefit – para 0138; code reduction opportunity – para 0013); e.g. via use case scenario for integrating and using library function (code improvement recommendation and code reduction resulting from … recommendation, user interface … in which … code improvements and/or reductions are identified for the developer – para 0136; code improvement, code reduction – para 0006; library usage … recommended function will reduce the size of the source code – para 0137; code reduction …for an input source code – para 0013; para 0068); hence tool with automatic matching and recommendation capability geared for improving performance of computer-based operation or deployed execution relative to the UI intents, configuration descriptors, selection events (see pattern of user  interactions from above) or submitted snippets by the developer is recognized; that is, modifying the user-supplied code in response to determining that the at least one similar algorithm will improve performance in relation to user code or algorithm is either disclosed or would have been obvious.
	Aviyam discloses a (website) design recommender and analyzer of collected information (e.g. aspects of the design) from different sources (sites being worked on – para 0120; Fig. 2B, Fig. 7) using crawlers (para 0024) attached to a search engine optimizer (see Abstract) to determine whether an improvement can be made in making changes to the design (optimization by selective component composition per effect of ranking – para 0038) or its preferences (para 0109); e.g. improved performance in the maintenance/management of the sites (para 0091); hence known practices for providing recommendation on basis of determining if a design change  can obtain performance improvement is recognized.
	Bruno discloses combination of hardware and software (para 0100; 0025) for implementing a resources optimizer framework (para 0033-0034) in form of a improvement alerter associated with a tuning tool and optimizer component thereof to monitor workload (Fig. 1) and report or notification on possible provision of a design or configuration as improvement to the current configuration (see Abstract; para 0033) using diagnostics (Fig. 2) or machine learning (Fig. 9, para 0084) result or pre-computed information (para 0034) by the alerter context to determine if running a physical design tool would obtain improvement beyond a certain threshold (para 0032) so to recommend (recommendation – para 0061; Fig. 11) a user to invoke calls in accordance to improvement that might result from the calling (para 0060); hence the well-known mechanism of recommendation by a optimizer framework aligned with a diagnostic mechanism and ML on basis of determining possible improvement in reconfiguring a run or launching calls therein is recognized.
	Therefore, based on Makkar’s snippets matching engine (para 0101-0102) with effect of extracting information from custom input for matching similarity between candidate snippets and a library configuration (para 0108-0111), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the recommendation mechanism in Makkar so that recommendation engine for integration by the the tool relative to the user code usage not only performs tracking on user actions or algorithm-type of inputs thereby identifying a matching candidate algorithm, but also includes (a) determining by the engine on whether the at least one similar algorithm will improve, relative to the user-supplied algorithm or ongoing code deployment, performance of the computer – as construed from Aviyam’s method and Bruno’s recommendation for change - in response to the identifying; and (b) modifying the user-supplied code in response to determining that the at least one similar algorithm will improve performance of the computer in terms of user-supplied algorithm or ongoing software deployment, the determination to ensure improvement as set forth per Bruno and Aviyam from above for performance and resources optimization; because
	use of additional resources or knowledge base such as historical data, stored configuration or persisted learning as well as pre-established programming constructs, library code, functions or previous implementations thereof entails a referencing purpose geared for deployment of reuse or configuration of new code to deploy a given user application, and tool designed with this capacity of automatic recommendation as per Makkar equipped with the knowledge base such as library code, configuration data or learning for past deployment would not be able to meet its purpose if software or configuration proposed with the recommendation or reuse cannot improve performance of the host context or destination environment in which they are destined; and by providing diagnostic measures and threshold-based evaluation as set forth above for the very purpose of determining whether improvement (computer performance, resources reduction, code size optimization) is obtained, effectiveness of the automatic recommendation aspect of Makkar’s tool would be much likely or easily attained, and resources allocated to realize the recommendation capability would also be optimized in a concurrent measure with the scale of performance improvement achieved in accordance with the tool support for integrating of recommended software or algorithm into a user use scenario.
	As per claim 3, Makkar discloses (method of claim 1), wherein the specific pattern of user interface interactions is determined based at least in part on at least one of a number of recent changes (cursor … to interact … may cause …to display a second user interface screen shot, one or more user interaction links … when actuated by the cursor …. additional information may be displayed – para 0138; button 511 may be activated to upload the library configuration – para 0140) to the user-supplied code and a number of deletions ( interface 420 shows a first field .. that can be used to replace the validated code snippet, information to the programmer on how to replace the validated code snippet – para 013) in the user-supplied code (refer to claim 1).
	As per claim 4, Makkar discloses (method of claim 1), wherein the specific pattern of user interface interactions is determined based at least in part on at least one of mouse movements (cursor, actuated by the cursor – para 0138; button may be actuated – para 0140) over the user-supplied code (recommended library function will reduce size of the source code … if selected by the developer for substitution – para 0137), typing speed, and scrolling speed.
	As per claim 5, Makkar does not explicitly disclose (method of claim 1), wherein automatically identifying the user-supplied algorithm comprises determining that the user is attempting to improve performance of the code based on another specific pattern of user interface interactions.
	But automatically identifying a recommendation such as a similar function or instance of library as a form of adaptation to a user test, design or debug intents per one or more recognized activities at the user interface is the purport of Makkar’s recommendation tool, in which a recommeded code includes possibility for improvement or size reduction (code improvements and/or reductions are identified for the developer – para 0136; code improvement, code reduction – para 0006; library usage … recommended function will reduce the size of the source code – para 0137; code reduction …for an input source code – para 0013; para 0068); hence purpose attached with usage by the user/developer of Makkar’s recommendation tool discloses user intents Makkar to seek improvement on performance or code size optimization.
	Effect of identifyig an algorithm on basis of determining attempt (by an user) to improve performance of code on basis of patterns of user interactions would therefore be deemed obvious for the combined reasons set in rationale A from claim 1 and in accordance with the user intents set forth per Makkar, simply because the alternative where resort to the tool by the user to seek a negatively performing code or detrimental recommendation would certainly costs time and effort of the user and defeats purpose of the tool.
	As per claim 7, Makkar discloses method of claim 1, wherein searching the database for at least one algorithm similar to the user-supplied algorithm comprises computing a distance (para 0051; matching algorithm, AST distance – para 0134; AST distance … values - para 0055; similar fucntionality, AST distance – para 0140) between the user-supplied algorithm and at least a subset of the algorithms of the database.
	As per claim 8, Makkar discloses method of claim 1, wherein searching the database for at least one algorithm similar to the user-supplied algorithm comprises comparing an input and output signature for the user-supplied algorithm with input and output signatures (input/output matching engine … validator which checks the validity… against the method signature, custom inputs are correct … they satisfy the method signature – para 0048; para 0084; qualified name similar to the signature part – para 0092; library function is same … as used by the method signature – para 0113) for at least a subset of the algorithms of the database
	As per claim 9, Makkar discloses method of claim 1, wherein searching the database for at least one algorithm similar to the user-supplied algorithm comprises: 
	computing a syntax tree for the user-supplied algorithm; computing syntax trees (AST matching 224 – Fig. 2; matching, abstract syntax tree 331 – Fig. 3) for at least a subset of the algorithms of the database; and comparing the syntax trees for at least the subset of the algorithms of the database with the syntax tree for the user-supplied algorithm (refer to distance evaluation in para 0051, 0054-0055, 0102, 0134, 0140).
	As per claim 12, Makkar discloses method of claim 1, wherein the at least one similar algorithm is a component of an implementation (see extraction and matching from below) using at least one of parallel processors, acceleration extensions, and hand-tuned loops (extraction, matching, iterative pass – para 0110, 0115, 0116; iterative sequence, retrieve, scrape or extract – para 0129).
	As per claim 13, Makkar discloses method of claim 1, further comprising populating the database of algorithms (knowledge base 202 – Fig. 2 ) by using at least one crawler to extract information (query … unstructured knowledge … which includes a library knowledgebase – para 0019; scraping documentation … to extract … test case paramters – para 0017; extracted from a given library function – para 0032) about algorithms from a set of unstructured data.
	As per claim 14, Makkar discloses method of claim 13, wherein the set of unstructured data is accessed via at least one of an internet (internet – para 0142) and an intranet (library models … accessed by a plurality of client … over an intranet – para 0155).
	As per claim 15, Makkar discloses method of claim 13, wherein the set of unstructured data comprises one or more of tutorials (additional library information … video tutorial – para 0139; descriptors include ... an embedded tutorial – para 0145), blogs (YAML documentation page – para 0145), manuals, and troubleshooting applications. 
	As per claim 16, Makkar discloses method of claim 13, wherein the information about algorithms comprises at least one of source code (library source code – para 0145; function recommendations which include … lines from input source code – para 0136; library source code – claim 9, pg. 24) and object code for each algorithm.
	As per claim 17, Makkar discloses method of claim 16, wherein the information about algorithms further comprises metadata tags (YAML file, extraction module .. find the tag corresponding to the particular function … use the tag to extract return type and parameters … assemble transform_function parameters – para 0109 – Note4: tags implemented in a YAML descriptors – para 0145 - reads on tags structure for pointing to descriptive information or metadata pertinent a library or function) that can be used to cluster a set of similar algorithms (YAML configuration, extract test case, functinally similar code snippets – para 0006; similar code snippets, YAML-based file format, human readable format, extractor – para 0035; para 0051, 0054-0055, 0102, 0134, 0140).
	As per claim 18, Makkar discloses method of claim 1, wherein modifying the user-supplied code using the at least one similar algorithm comprises: 
	presenting a suggested modification of the user-supplied code to the user (recommendations to the program developer – para 0033).
	Makkar does not explicitly disclose obtaining approval by the user for the modification prior to implementing the modification.
	But use of a interface to present a developer with recommendations entails user interaction prompted by the recommendation to either accept or deny the recommendations, and It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the recommendation interface in Makkar so that interactive scenario based thereon would include receipt of user response such as one to approve the displayed recommendations, and this would suit the purpose of Makkar’s tool in accordance with provision by the tool of a user interface to interactively correspond with intents of the developer.
	As per claim 19, Makkar discloses method of claim 1, wherein modifying the user-supplied code (refer to claim 1) further comprises
	 changing a hardware configuration of the computer (library model addition … providing specific hardware to facilitate performance of the operations … described herein …configuring the model addition engine … may include storing .. software applications … loaded into … computing device for causing one or more hardware processors … to execute the software applicaitios with regard to the illustrative embodiments – para 0034) to improve performance (refer to claim 1) of the algorithm. 
	As per claim 21, Makkar discloses a non-transitory computer-readable medium having thereon computer executable instructions, which when executed by a computer, cause the computer to perform a method for improving performance of the computer, the method comprising: 
	automatically identifying an algorithm by analyzing code supplied by a user, wherein the automatically identifying the algorithm is performed in response to determining that the user is attempting to debug the code based on a specific pattern of user interface interactions; 
	searching a database of algorithms for at least one algorithm similar to the user- supplied algorithm based on the analysis of the code in response to determining that the user is attempting to debug the code; 
	determining whether the at least one similar algorithm will improve performance of the computer relative to the user-supplied algorithm in response to identifying at least one algorithm similar to the user-supplied algorithm; and 
	modifying the user-supplied code to incorporate at least in part the at least one similar algorithm in response to determining that the at least one similar algorithm will improve performance of the computer relative to the user-supplied algorithm.
	( all of which being addressed in claim 1)
	As per claim 22, Makkar discloses a computer comprising: a memory; at least one processor, coupled to the memory; and a non-transitory computer readable medium comprising computer executable instructions which when loaded into the memory configure the at least one processor to improve performance of the computer by: 
	automatically identifying an algorithm by analyzing code supplied by a user, wherein the automatically identifying the algorithm is performed in response to determining that the user is attempting to debug the code based on a specific pattern of user  interface interactions; 
	searching a database of algorithms for at least one algorithm similar to the user-supplied algorithm based on the analysis of the code in response to determining that the user is attempting to debug the code; 
	determining whether the at least one similar algorithm will improve performance of the computer relative to the user-supplied algorithm in response to identifying at least one algorithm similar to the user-supplied algorithm; and 
	modifying the user-supplied code to incorporate at least in part the at least one similar algorithm in response to determining that the at least one similar algorithm will improve performance of the computer relative to the user-supplied algorithm.
	( all of which being addressed in claim 1)
Claims 6 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Makkar, USPubN: 2019/0079853 (herein Makkar) in view of Aviyam et al, USPubN: 2019/0026280 (herein Aviyam) and Bruno et al, USPubN: 2008/0183644 (herein Bruno), further in view of Morshed et al, USPN: 6,721,941 (herein Morshed), Joy et al, USPubN: 2006/0059496 (herein Joy), Weber et al, USPubN: 2017/0147324 (herein Weber), Bar-Or et al, USPubN: 2017/0286502 (herein Bar-Or) and Ho et al, USPubN: 2011/0283247 (herein Ho)
	As per claim 6, Makkar does not explicitly disclose (method of claim 1), wherein the specific pattern of user interface interactions comprises 
	inserting time-stamped outputs into the user-supplied code and 
	wherein the automatic identifying utilizes a log that comprises timestamps, a count of times a given function has been modified, a count of times the user-supplied code has been compiled, and a count of times the user-supplied code has been run.
	Similar to analyzing configuration data, and validating of information (para 0048, 0065,0070) in support for testing in Makkar, logging of executed tests is shown in Morshed as recording timestamps along with session object and version number of a software component, being administered for a project testing and instrumentation recording per test code per a given user session (Fig. 57-60; Fig. 63) in which the recording associates gathering of test data via an executable.
	Bar-Or also discloses timestamp and invocation number associated with reporting of models behaviors, in terms of number of failures or successes realized (invocation number - para 0143) using a screen shot (para 0144) according to an user interface where operations and setting are viewed for execution (Figs 4-7), each attached with a new timestamp generated for each execution (para 0246); hence invocation number in recording on failed or successful execution instances and associating execution timestamp recorded with each fail/pass test code discloses a recorded number indicative of a test being altered after a failed or pass; whereas recording a number of times a test has been modified is shown in Weber; that is, Weber discloses test environment and build server associated with execution and re- execution of application, including logging of version number and timestamp (para 0095) associated with each instance of loaded target, including date where the target is being compiled (para 0135) to memory; and time/date recording with number of compiled version of test instances in Weber entails generating timestamp, or number of times the version is being compiled, modified and targeted for re-execution.
	Similarly, Ho test bench recording also discloses assigning of timestamp to mark execution of a simulated code (para 0038-0039) and logging of count as to number of times such execution takes place; hence number of time a code is being executed with timestamps is disclosed.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to include, as part of the pre-processing, validation and analytic software and recommendation tool by Makkar in support for user’s configuration or interactive setting, test parametric search, resources gathering and selection underlying any debug or testing scenario, an integrated assistance capability of the tool so as to administer time-stamped outputs into a user targeted algorithm under test configuration or debug - as per Morshed and Weber – coupled to effect providing a logging included with the user code to record in association with the timestamps - as per Morshed or Weber - a count of times a given function has been modified - as in Weber in parallel with count of times the same code has been compiled and re-executed; or as in Ho’s means for recording a count of times the code has been run, and/or the count of times the timestamped execution has passed or failed as in Bar-Or; because
	the recorded metrics such as timestamps-attached runs, number of recompiled code instances, number of modifications associated therewith and/or count of executed, simulated function thereby, when administered adequately over time would be indicative of distinct reference and usage frequency acting as historical data or a critical need for further consideration of other data or implemetation resources from which subsequent activities by a designer or tester can benefit towards optimization of resources, fine tuning specific code modification or parameterization geared along deployment in HW or SW path or retest implementation avenues within a deployment, hdebug endeavor, including reducing or extending a particular coverage scope, or corrective action while averting unnecessarily repeated effort on basis on known past code coverage, as well as particular time-registered success or failure type runs.
Claims 10-11, 20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Makkar, USPubN: 2019/0079853 (herein Makkar) in view of Aviyam et al, USPubN: 2019/0026280 (herein Aviyam) and Bruno et al, USPubN: 2008/0183644 (herein Bruno), further in view of Morshed et al, USPN: 6,721,941 (herein Morshed), and Weber et al, USPubN: 2017/0147324 (herein Weber).
	As per claims 10-11, Makkar does not explicitly disclose method of claim 1, wherein determining whether the at least one similar algorithm will improve performance of the computer relative to the user-supplied algorithm comprises: 
	recompiling the user-supplied code and the at least one similar algorithm; and executing the user-supplied code and the at least one similar algorithm on a dedicated environment. 
	wherein the at least one similar algorithm is executed substituting the user software stack and input parameters.
	Analysis of tree nodes for validating various structure of candidate code being considered for test utilization or improving user algorithm is shown in Makkar (Abstract syntax tree – Fig .2-3; para 0051, 0054-0055, 0102, 0134, 0140); where inclusion of snippet per the recommendation as shown in Makkar, as well as the adjustment made to integrate snippet parameter to a original code therein (Makkar: para 0147, 0138-0139) in terms of replacement and data transformation (Fig. 4A-C) in accordance to recommended substitutions provided to a developer (para 0127), the translation requiring changes to default setting of library function where default signature of a method after validation (para 0011; Fig. 3, para 0033) are recommended for substitution (para 0006; para 0020), including replacing test parameters associated with the recommendation; e.g. resolving a test case using a AST, parse tree to implement replacement of the case variables (para 0114)
	Morshed discloses analysis of IR call context from tree node representation (Fig. 3-5), using instrumentation and monitoring techniques (col. 33 li. 4-37; col. 59 li. 45-58) to modify attributes of a method (col. 27 li. 2-7) from monitoring timing and coverage, where use of runtime hooks to the virtual system (Fig. 13; col 34 li. 54-61) enables call context analytics and modification to an intermediate code, where analytics on calling parameters requirements made along the call tree includes traversing depth of a stack (Fig. 6 and related text)
 	Weber discloses test environment (Fig .1-3) and builder context for identifying subset of the target code enabling the developer to modify the compiled source code where the modified portion of the original buid is either recompiled (para 0152-0153) or warm-swapped without compilation (para 0137) 
	Therefore, based on the need to validate library function signature and resolving a test case using a AST, parse tree to implement replacement of the case variables as set forth in Makkar, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement test environment validation of resources and use of recommended library function in Makkar so that similar function/algorithm recommended for  improving computer performance of the user-supplied algorithm would be submitted with instantiation of a test to be executed by the user with substituting the input parameters of the recommended function, based on  traversing the user software/code stack – as per Morshed call tree analysis - for identification of call variable adjustment, including compilation of the modified code – as per Weber – in terms of recompiling the user-supplied code (inclusive of the at least one similar algorithm) and executing the user-supplied code equipped with the at least one similar algorithm on a environment dedicated to support test re-execution or recommendation-based test coverage as set forth above; because
	ayzing call context, in terms of variable flow correctness and re-evaluation of parametric signature of a external function per Makkar’s tool entails validation of required parametric setting for reuse, which in turn necessitates parse tree and code calling stack traverse as set forth above, to identify where along the variable/node requirement or AST call flow, initial variables and method setting should be modified to support identification of a candidate instance serving as one or more function adapted for a specific use into a user code context; and static changes identified from the AST analyis and validation as set forth in Makkar, in terms of source variable replacement would necessitate a new instance of executable for developer deployment into a destination context, according to which, adjustment or replacement realized from the tree-based analysis (stack traversing of calling  nodes) would have to be recompiled to convert static changes from a tree process to executable form required for executing a given test.
	As per claim 20, Makkar does not explicitly disclose (method of claim 19), wherein 
	changing the hardware configuration of the computer comprises providing virtual resources to execute the algorithm.
	Morshed discloses bytecode runtime of the target program under instrumentation tracking and modification consideration with class instantiator for generating operations by way of virtual machine (Fig. 12, col.20 li. 20-31) using source files from a LAN or internet accompanied of a CAB/zip file to support VM runtime(col. 21 li. 5-23) 
	Weber equally discloses implementing a runtime environment with virtual machine (para 0020) including a test environment having VM implementation to support a builder sytem (para 0030) which reconcile state of source code with compilation that translate OO programming associated with the VM into builder code (para 0052) and customized applications destined from various platforms (para 0053)
	 Therefore, based on the combination of hardware and software in Makkar to support implementation on any type of computer system and processing environment, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to include with configuration of computing resources (HW changes), provision of virtual resources such as use of virtual machines -- as in Morshed and Weber – or instances of virtual runtime entities generated to execute the adapted algorithms recommended by Makkar’s tool; because
	benefits in object-oriented programming and use of virtual machines based thereon provide a scalable effect in generating execution code on a moderate cost basis that not only relieves the underlying platform from having to tie down possibly significant hardware allocation but would also enable flexibility to a runtime insofar as  a more or less scalable instantiation capability can afford the runtime with instantaneous code extension where object-oriented code instances (e.g. VM) generated therewith, by virtue of their virtual implementation, can reduce overall memory payload or contribute to optimization of resources of the target runtime in which use of virtual resources by preference supplants to conventional form (or non-virtual) of SW creation, and this added benefit on cost would further enhance usability of the recommendation tool in Makkar.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Novembre 12, 2021

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193